Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 21 May 1805
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                  
                     
                        
                        Miss Eleanor W. Randolph to Th: Jefferson   
                              
                              
                              
                              D.
                        
                     
                     
                        1805.
                        May 21.
                        To a letter which ought to be written once in every 3. weeks, while I am here, to wit from Jan. 1. 1805. to this day, 15. weeks 
                        5.
                     
                     
                        
                        
                        Cr.
                        
                     
                     
                        
                        Feb. 23.
                        By one single letter of this day’s date 
                        1
                     
                     
                        
                        
                        
                            Balance due from E. W. Randolph to Th:J.  Letters 
                        
                           4
                        
                     
                     
                        
                        
                        
                        5
                     
                     
                        
                        
                        
                        
                     
                  
                  
                  
                  So stands the account for this year, my dear Ellen, between you and me. unless it be soon paid off, I shall send the sheriff after you. I inclose you an abundant supply of poetry, among which you will find Goody Blake, which I think you wanted. I will thank you if you will put on your boots & spurs & ride to Monticello and inform me how my thorns live. this part of the country is beautifying with them so fast that every ride I take makes me anxious for those at Monticello. your Papa in his last letter informs me the mumps have got into the family. let me know who have it & how all do. kiss your dear Mama for me & shake hands with all the little ones. present me affectionately to your Papa & accept mes baise-mains yourself.
                  
                     Th: Jefferson
                     
                  
               